Case: 11-40043     Document: 00511692683         Page: 1     Date Filed: 12/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011
                                       No. 11-40043
                                                                           Lyle W. Cayce
                                                                                Clerk
HARDESTY BUILDERS, INCORPORATED,

                                                  Plaintiff-Appellant,

v.

MID-CONTINENT              CASUALTY          COMPANY;           OKLAHOMA          SURETY
COMPANY,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
            for the Southern District of Texas, Corpus Christi Division
                             USDC No. 2:10-CV-142


Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.